DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  Claim 1 recites “a basic body, evaporator surface on the basic body, and”.  The word “an”  should be inserted between the words “body,” and “evaporator” so that the recitations reads “a basic body, an evaporator surface on the basic body, and”.  Appropriate correction is required.
Claim 4 recites “between the evaporator surface and wetting layer”.  The word “the”  should be inserted between the words “and,” and “wetting” so that the recitations reads “between the evaporator surface and the wetting layer” .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US 3,730,507) in view of Blosse et al (US 2004/0082182 A1) as evidenced by Yu (US 5,693,564 A1).
Regarding claims 1 and 2, The limitation of “for a PVD coating system” is intended use and is afforded little patentable weight. Montgomery discloses a boron nitride base evaporation vessel (evaporator body comprising a body and a surface) for a vacuum metalizing deposition system (col 1 lines 50-52).  Montgomery discloses a coating applied to the boron nitride base vessel which renders it readily wetted by molten metals, such as molten aluminum and the like (col 1 lines 44-46) (a wetting layer over the evaporator surface).
Montgomery does not teach the wetting layer comprising a titanium-aluminum alloy containing one or more TixAly  phases.
However, Montgomery teaches a wetting layer such as a titanium-silicon alloy (col 1 lines 50-54) and teaches it is beneficial that the vessel does not react with the molten aluminum (col 1 lines 32-33) and Blosse teaches aluminum-silicon alloys and aluminum-titanium alloys as equivalent liner/wetting/barrier layer materials that provide a wetting function for materials such as aluminum and also may prevent diffusion between aluminum and the underlying substrate [0075].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an aluminum-titanium alloy in place of the titanium-silicon alloy coating of Montgomery as a functional equivalent to the wetting coating since Blosse teaches both alloys provide the wetting function for aluminum and prevent diffusion between aluminum and the underlying substrate and it would constitute a simple substitution of one previously characterized and functional equivalent element for another to yield predictable results.
Although Montgomery in view of Blosse does not expressly teach the aluminum- titanium alloy contains one or more TixAly phases, Montgomery teaches the coating is heated to about 1400˚C to about 1500 ˚C (col 2 lines 62-64) which as evidenced by Yu, Ti and Al combined results in TiAl3 ( as in claims 1 and 2) at high temperatures (col 2 lines 8-10).  
 Regarding claim 3, Montgomery in view of Blosse teaches all of the limitations of claim 1 and although Montgomery in view of Blosse does not explicitly teach the wetting layer is operable to achieve a homogeneous distribution of molten aluminum over the evaporator surface, since the materials are substantially the same as the claimed wetting materials, it is found to be an inherent characteristic of the coating as claimed.  Since the prior art does disclose a coating comprising substantially the same elements or components as that of the applicant, it is contended that the coating of the prior art is capable of delivering the same homogeneous distribution of molten aluminum over the evaporator surface.
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. homogeneous distribution of molten aluminum over the evaporator surface), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Regarding claims 4 and 5, Montgomery in view of Blosse teaches all of the limitations of claim 1 and although Montgomery in view of Blosse does not explicitly teach an intermediate layer comprising titanium diboride and titanium nitride between the evaporator surface and the wetting layer, since the materials of the vessel (boron nitride) and the coating (aluminum-titanium alloy including TiAl3) are substantially the same as Applicant’s disclosed and claimed material and they are heated to a temperature of about 1400 to about 1500, an intermediate layer comprising titanium diboride and titanium nitride between the evaporator surface and the wetting layer is considered to be inherent present as claimed.  Since the prior art does disclose a vessel and coating comprising substantially the same elements or components treated at substantially the same temperature as that of the applicant, it is contended that the prior art would provide the same intermediate layer comprising titanium diboride and titanium nitride between the evaporator surface and the wetting layer.
Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e intermediate layer comprising titanium diboride and titanium nitride between the evaporator surface and the wetting layer), is necessarily present in the prior art material.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784